Citation Nr: 0511324	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  03-29 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for valvular heart 
disease.  

2.	Entitlement to an increased rating for arthritis of the 
right knee, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
October 1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 2002 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The issue of service connection for valvular heart disease on 
the merits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	Service connection for a heart murmur was last denied by 
the RO in a February 1996 rating action.  The veteran was 
notified of this action and of his appellate rights, but 
failed to file a timely appeal.

2.	Since the February 1996 decision denying service 
connection for a heart condition, the additional evidence, 
not previously considered, is so significant that it raises a 
reasonable possibility of substantiating the claim.

3.	Right knee arthritis is manifested by some discomfort, 
without limitation of motion, repeated subluxation, or 
ligament laxity.  




CONCLUSIONS OF LAW

1.	The additional evidence submitted subsequent to the 
February 1996 decision of the RO, which denied service 
connection for a heart condition, is new and material; thus, 
the claim for service connection for this disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2004).

2.	The criteria for a rating in excess of 10 percent for 
right knee arthritis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  The law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA, which 
was published on August 29, 2001 has been codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished a letter in February 2002, prior to the 
adjudication of this claim that gave rise to this appeal, 
that provided notification of the information and medical 
evidence necessary to substantiate this claim, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
information regarding any evidence that he believes pertains 
to the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. 3.159(b) (2003); Quartuccio v. Principi 16 Vet. App. 
183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

New and Material Evidence

Service connection for a heart murmur was previously denied 
by the RO in February 1991 and February 1996 rating 
decisions.  The veteran did not appeal these determinations.  
In such cases, it must first be determined whether or not new 
and material evidence has been submitted such that the claim 
may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The last decision on the 
merits is to be finalized Evans v. Brown 9 Vet. App. 273 
(1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence of record at the time of the previous denials of 
service connection for a heart disorder included the service 
medical records that showed that the veteran was noted to 
have a heart murmur during service, which was considered to 
be functional in nature.  On examination by VA in July 1974, 
heart sounds were regular, with no murmurs.  No 
cardiovascular disease was diagnosed at that time.  Private 
treatment records, dated in the early 1980's, show that the 
veteran was treated for symptoms of cardiac arrhythmias.  In 
1983, he was noted to have premature ventricular 
contractions, with no evidence of underlying heart disease.  
In 1987, he was noted to have arrhythmia, both 
supraventricular and isolated ventricular ectopy and 
documented minimal heart disease.  No relationship with 
service was noted in these medical records.  

Evidence received in connection with the veteran's 
application to reopen his claim for service connection 
includes an October 2001 statement from T. Glenn Williams, 
M.D., who indicated that he had served on active duty with 
the veteran.  Dr. Williams stated that he had reviewed the 
veteran's health records and noted several references that 
reported an irregular heartbeat.  He rendered an opinion 
that, within a reasonable degree of medical certainty, the 
veteran's cardiac irregularities had begun back in the late 
1960's while in service in the U.S. Navy, and that this 
should be service connected.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

For the purpose of determining whether evidence is new and 
material to reopen a claim, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The Board finds the statement from Dr. Williams 
constitutes new and material evidence such that the claim may 
be reopened.  To this extent, the claim is allowed.  

Increased Rating

The veteran is seeking an increased evaluation for his service 
connected right knee arthritis.  Review of the record shows 
that service connection was granted by rating decision dated 
in August 1974, with the current 10 percent evaluation 
assigned at that time.  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  
38 C.F.R. 4.71a, Code 5003.  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires that flexion 
be limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 10 degrees warrants a 10 percent 
rating.  A 20 percent rating requires that extension be 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5261.  

Regarding the veteran's right knee disability, it is noted 
that there is a possibility of impairment of the knee caused 
by both arthritic involvement and other recurrent disability 
of the knee.  In cases where there are distinct disabilities 
caused from arthritis of the knee as well as other impairment 
of the knee, separate evaluations may be assigned.  See 
VAOPGCPREC 23-97.  If a rating is assigned under the 
provisions for other knee impairment (38 C.F.R. § 4.71a, Code 
5257) a separate 10 percent rating may be assigned where some 
limitation of motion, albeit noncompensable, has been 
demonstrated.  See VAOPGCPREC 9-98.

For slight impairment of the knee, with recurrent subluxation 
or lateral instability, a 10 percent rating is warranted; a 
20 percent rating requires moderate impairment.  
38 C.F.R. § 4.71a, Code 5257.  

It is initially noted that, in rating musculoskeletal 
disabilities, 38 C.F.R. § 4.40 (regarding functional loss) 
must be considered apart from and in addition to the 
appropriate Diagnostic Codes in the VA Schedule for Rating 
Disabilities.  See DeLuca v. Brown, 8 Vet. App. 202, at 204-
206, 208 (1995).  The Board, in its review of the ratings 
that have been assigned for the veteran's right knee 
arthritis, has taken the veteran's complaints of pain into 
consideration, where appropriate.

Evidence submitted in connection with the veteran's claim for 
an increased rating for his right knee arthritis includes an 
October 2001 evaluation by a private physician.  At that 
time, the veteran was noted to have some mild restriction in 
flexion of his right knee.  There was slight swelling noted.  
There was some tenderness to palpation along the medial and 
lateral joint line.  There was no instability on ligamentous 
examination.  There was no adenopathy and distal motor and 
sensory function was grossly intact.  X-rays of the knee 
showed mild narrowing of the joint space, with no significant 
spurring noted.  The impression was osteoarthritis of the 
knee, which was mild.  

In an April 2002 statement from a private physician who noted 
that he had examined the veteran in October 2001 for 
complaints of pain in the right knee.  It was noted that the 
veteran was taking the medication Naprosyn, with some 
response.  Examination of the right knee showed a normal 
gait, with no effusion.  There was no tenderness over the 
medial or lateral joint line.  Some discomfort was noted with 
flexion and extension.  Mild crepitance was noted.  Lachman's 
test was negative.  No calf tenderness was noted.  Dorsalis 
pedis and posterior tibial pulses were bounding.  X-ray 
studies of the right knee revealed mild degenerative 
arthritis of the right knee.  

An examination was conducted by VA in April 2002.  At that 
time, the veteran reported that he had sustained an injury of 
his right knee in 1971.  He had been treated with multiple 
medications, including Tylenol, Naproxen and Celebrex and had 
received approximately 12 Cortisone shots into the knee.  He 
had been given a TENS unit and used crutches curing flare-
ups.  Current symptoms included pain, weakness, stiffness, 
swelling, inflammation, and lack of endurance.  These 
occurred intermittently.  Weight bearing caused pain during 
flare-ups and sometimes loss of balance.  He stated that he 
discontinued driving a truck in 1992 due to knee pain.  He 
had difficulty pushing a lawnmower and had pain with climbing 
stairs.  On examination, there were no signs of abnormal 
weight bearing.  He had normal posture and gait.  The knee 
joint was within normal limits, without abnormal movement, 
instability, weakness, swelling, tenderness or effusion.  
Range of motion of both knees was normal.  Drawer's and 
McMurray's tests were normal.  There were no additional 
limitations of the knees and, thus, the examiner stated that 
there was "no Deluca issue."  There were no constitutional 
symptoms of arthritis present.  Previously performed X-ray 
studies showed mild degenerative arthritis.  The diagnosis 
was degenerative arthritis of the right knee.  

The veteran testified at a hearing on appeal in January 2003.  
At that time, the veteran stated that he had significant 
difficulties with his right lower extremity.  

The veteran's right knee arthritis is shown to periodically 
cause limitation of motion, pain, swelling, and weakness.  
However, the most recent examination showed normal range of 
motion and no symptoms of pain or swelling.  While some 
slight limitation of flexion was described by the veteran's 
private physician, this is not shown to be so significant 
that a rating in excess of 10 percent on the basis of 
limitation of motion.  Neither is ligament laxity, 
instability, or recurrent subluxation shown, such that a 
separate rating on the basis of other knee impairment is 
warranted.  Under these circumstances, the claim for an 
increased rating for arthritis of the right knee is denied.  


ORDER

The application to reopen the claim for service connection 
for valvular heart disease is allowed to this extent.  

A rating in excess of 10 percent for right knee arthritis is 
denied.  


REMAND

Given the grant of the application to reopen the claim for 
service connection for a heart disorder, the claim must now 
be reviewed on a de novo basis.  While the veteran was 
evaluated in April 2003 for a possible relationship between 
his current heart abnormality and the symptoms noted during 
service, review of that examination shows that no medical 
opinion regarding a possible relationship was rendered.  The 
Board finds that additional evaluation is necessary.  

As such, the claim is remanded for the following:

1.  The RO should arrange for the veteran to 
undergo a special cardiovascular examination.  
The examiner should render an opinion 
regarding whether it is at least as likely as 
not (probability of 50 percent or greater) 
any current cardiovascular findings are 
related to the symptoms noted while the 
veteran was on active duty.  The claims 
folder should be made available for review in 
connection with this examination.  The 
specialist should provide complete rationale 
for all conclusions reached.

2.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


